          Case 5:21-po-00511-MLC Document 3 Filed 07/29/21 Page 1 of 1


                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF WYOMING

 UNITED STATES OF AMERICA,
                                            Case Number 5:21-po-00511-MLC
                        Plaintiff,


                      v.

 MADELINE S. CASEY,

                      Defendant,


  MOTION TO AMEND VIOLATION NOTICE AND FORFEITURE AMOUNT


       The United States moves the Court to amend the charge on violation notice

E1059115 from 36 CFR 1.5(f) – Violating closure order to 36 CFR 7.13(j) – Foot travel in a

thermal area.

       DATED this 29th July 2021.

                                                 Respectfully submitted,

                                                 L. ROBERT MURRAY
                                                 Acting United States Attorney

                                           By:    /s/ Stephanie Hambrick
                                                 STEPHANIE A. HAMBRICK
                                                 Assistant United States Attorney



        ORDER GRANTING MOTION TO AMEND VIOLATION NOTICE


       After due consideration, the Court hereby grants the United States Motion to Amend

Violation Notice.

                                     By:
                                           MARK L. CARMAN              DATE
                                           UNITED STATES MAGISTRATE JUDGE
